Citation Nr: 0931834	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims.  

The RO in Detroit, Michigan, currently has jurisdiction over 
the Veteran's VA claims folder.

For good cause shown, the Veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).  

The Board observes that the Veteran also initiated an appeal 
to the October 2006 rating decision's denial of service 
connection for posttraumatic stress disorder (PTSD), and this 
issue was included as part of the May 2007 Statement of the 
Case.  However, as part of his July 2007 Substantive Appeal, 
the Veteran indicated he only desired to continue his appeal 
with respect to his hearing loss and tinnitus claims.  
Consequently, these are the only issues over which the Board 
currently has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302.

The Board does observe that the Veteran's accredited 
representative presented arguments in support of the PTSD 
claim via a July 2009 statement.  As such, it appears that 
this constitutes a request to reopen the previously denied 
claim.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current bilateral hearing loss and tinnitus were incurred in 
or otherwise the result of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active military service and sensorineural 
hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board observes the Veteran was sent pre-adjudication 
notice in accord with Pelegrini v. Principi, 18 Vet. App. 112 
(2004) via an August 2006 letter, which is clearly prior to 
the October 2006 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed the Veteran 
of what information and evidence he must submit to support 
his claims, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or to submit 
any evidence in his possession that was relevant to the case.  
As such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Quartuccio, supra.  Further, 
the May 2006 letter included the information regarding 
disability rating(s) and effective date(s) outlined by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his appellate claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the 
appellate claims are in the VA claims folder.  The Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, and nothing reflects he has indicated 
the existence of any relevant evidence that has not been 
obtained or requested.  The Board acknowledges the Veteran's 
accredited representative criticized the fact that service 
personnel records were not obtained in this case.  However, 
as detailed below, VA has accepted the Veteran's account of 
what occurred during service as true, including the 
incident(s) he contends were the cause of the current 
disabilities.  Further, the record does not reflect the 
claims were denied below based on the circumstances of the 
Veteran's military service.  In other words, the information 
that would be detailed in these records is not in dispute in 
the present case.  There is nothing in the personnel records 
that could otherwise provide clarification as to the medical 
nature of the disabilities for which the Veteran is seeking 
service connection, especially as service treatment records 
are on file.  Thus, the Board concludes there is no 
deficiency in proceeding with adjudication of the case in 
absence of the personnel records.

The Board also observes that, as part of the July 2007 
Substantive Appeal, the Veteran indicated that he did not 
desire a Board hearing in conjunction with this appeal.  
Moreover, he was accorded a VA examination in September 2006 
which addressed the etiology of his current hearing loss and 
tinnitus.  Although the Veteran's accredited representative 
criticized the examination report in the July 2009 statement, 
for the reasons detailed below the Board finds that these 
criticisms do not cast any doubt as to the examiner's opinion 
regarding the etiology of these disabilities.  Therefore, the 
Board finds that the Veteran has not demonstrated any 
prejudice caused by any deficiency in this examination.  
Accordingly, the Board finds that the September 2006 
examination is sufficient for resolution of this appeal.  

In view of the foregoing, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this appeal.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board acknowledges that the Veteran has received medical 
training, and that his military occupational specialty was 
that of a medic for which he received the Combat Medic Badge.  
This background must be taken into account when evaluating 
his own medical nexus opinion.  See Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 
(1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (all 
of which generally stand for the proposition that any health 
care professional is qualified to render a medical opinion.).

Despite the foregoing, the Board also observes that the 
Veteran's background reflects that he is not an expert in 
diagnosing and determining the etiology of disabilities such 
as hearing loss and tinnitus, which is the focus of this 
appeal.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).  The Board may also 
take the Veteran's self-interest into account in assessing 
the weight to be accorded to his self-assessment.  See Pond 
v. West, 12 Vet, App. 341, 345 (1999) (although the Board 
must take a physician-veteran's opinions into consideration, 
it may consider whether self-interest may be a factor in 
making such statements, even if the veteran himself is a 
health care professional); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (the Board may consider self interest 
in evaluating the testimony of claimants).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

The Veteran essentially contends that his current hearing 
loss and tinnitus are due to in-service acoustic trauma, and 
has provided details regarding the circumstances of this 
trauma.  He has denied occupational or recreational noise 
exposure.  Further, the record reflects the Veteran engaged 
in combat while on active duty, as exemplified by the fact he 
received the Combat Medic Badge and the Purple Heart.  The 
provisions of 38 U.S.C.A. § 1154(b) provide that in the case 
of any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Accordingly, the Veteran's 
account of his in-service acoustic trauma is deemed true in 
this case, and the Board will adjudicate the case on that 
basis.

The Board notes, however, that 38 U.S.C.A. § 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for proving a claim via 
competent evidence demonstrating present disability or a 
nexus between present disability and some remote injury or 
disease of active service.  See Kessel v. West, 13 Vet. App. 
9 (1999); Brock v. Brown, 10 Vet. App. 155, 162 ("reduced 
evidentiary burden provided for combat veterans by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").

The Board further notes that the competent medical evidence, 
including the September 2006 VA examination, confirms the 
Veteran currently has a bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385, and tinnitus. 

Despite the foregoing, the Board finds that the preponderance 
of the competent medical and other evidence of record is 
against a finding that the Veteran's current bilateral 
hearing loss and tinnitus were incurred in or otherwise the 
result of active service.  

The Veteran's service treatment records, to include his 
December 1952 separation examination, do not reflect that he 
was diagnosed with a hearing loss disability and/or tinnitus 
while on active duty.  Rather, the first indication of 
hearing loss in the competent medical evidence on file 
appears to be in 1996, approximately 44 years after his 
separation from active service.  The Court has indicated that 
the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

The Board also observes that the September 2006 VA 
audiological examiner concluded, based upon evaluation of the 
Veteran and review of his medical records, that all factual 
evidence would indicate the onset of hearing loss was after 
service.  In making this determination, the examiner 
summarized the Veteran's account of his in-service acoustic 
trauma, as well as relevant findings in the medical records.  
Among other things, the examiner noted that the service 
treatment records showed no complaints of hearing loss or 
tinnitus, and that the December 1952 discharge examination 
showed hearing to be within normal limits across the test 
frequencies through 8,000 Hertz.  Moreover, the examiner's 
stated rationale for his opinion was that hearing loss due to 
acoustic trauma or high noise exposure occurred at the time 
of the incident and was not delayed in onset.  Therefore, 
with the discharge examination normal, the examiner concluded 
that the onset of hearing loss was after service.

As noted above, the Veteran's representative criticized the 
findings of the September 2006 VA audiological examiner.  The 
representative asserted, in part, that the discharge 
examination was not on file.  However, a copy of the December 
1952 separation examination is the first document in the 
claims folder, at the bottom, even though it is not 
associated with an envelope containing additional service 
treatment records.  The representative also contended that 
the examiner misstated the professional knowledge regarding 
traumatic hearing loss.  The representative, cited to certain 
medical websites, contended that the hearing loss could 
indeed be progressive following the trauma.  With respect to 
this contention, the Board notes that it viewed the websites 
cited by the representative, and that they do not stand for 
the premise asserted.  The information on these websites 
reflects that the hearing loss itself can be progressive, 
once incurred, but also indicates that it originates at the 
time of the acoustic trauma.  In other words, these websites 
reflect the severity of the hearing loss can be progressive, 
not the initial development thereof.  Consequently, these 
websites actually support rather than refute the September 
2006 VA examiner's rationale.  The Board further observes 
that the wording of the VA examiner's opinion reflects he 
accepted as true the Veteran's account of in-service acoustic 
trauma.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the Veteran's current hearing loss was incurred 
in or otherwise the result of his active service on either a 
direct or, for sensorineural hearing loss, presumptive basis.

Regarding the tinnitus, the Board notes that the September 
2006 VA examiner opined that it was more likely than not 
related to the hearing loss.  The examiner pointed out that 
there were no complaints of tinnitus in the service treatment 
records, with tinnitus first complained of in October 1996.  
It was also noted that the Veteran dated the onset of 
tinnitus to his military service.  Notwithstanding his 
complaints of tinnitus since service, the conceded acoustic 
trauma therein is not shown to have resulted in the current 
hearing loss or tinnitus.  As the onset of hearing loss has 
been determined to be after service, the tinnitus claim must 
also be denied.

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the Veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, these benefits sought on 
appeal must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


